DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 10 December 2021.
Claims 4-7, 10, 14-16 have been amended.
Claims 3, 12, 13 have been canceled. 
Claims 1, 17-20 were previously canceled. 
Claims 2, 4-11, 14-16 are currently pending and have been examined.
This action is made final. 
	
IDS

The information disclosure statement (IDS) submitted on 11/17/21 has been considered by the Examiner.

Claim Objections
Claim 14 is objected to because of the following informalities: 
It appears that the word “database” has been accidentally omitted from line 22 after the word “topography” (the limitation currently reads, “a regional cloud-based corneal topography by communicating a message…”). For purposes of interpretation, Examiner 
Duplication of the word “if” appears in line 24 (limitation starting with “searching a regional cloud-based database”; “to determine if if the regional cloud-based corneal topography database…”). Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 4-11, 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 contains recitation of “if there is no match between the received patient identification parameters for the examined patient and the existing patient identification parameters in accounts in the provider database, creating an account for the examined patient” and “storing the received patient identification parameters and the corresponding corneal topography data file for the examined patient in the created account”, for which inadequate support appears in the specification.  A search of the specification for terms and partial terms “match”, patient identification”, “creat”, “new”, “account” and “stor” does not yield any disclosure of creating an account for a patient in the instance that a match does not exist between received patient identification parameters and existing patient identification parameters in accounts in a provider database, and further, storing information in that account created as a result of not finding a match to existing patient identification parameters.  The specification appears to only provide support for what happens when a match is found (at paras. 0040, 0066) and that if a match isn’t found in a database, the system further queries additional databases (provider database, regional database, etc.) at para. 0070. 
Claim 14 contains recitation of “communicate a message to examined patient computing device requesting the examined patient to verify that the additional personal identification parameters correspond to the examined patient in response to the received personal identification parameters matching the additional personal identification parameters in the regional cloud-based corneal topography database” for which inadequate support appears in the specification.  A search of the specification for the terms and partial terms “personal identification”, “verif”, “match” and “correspond”. Para [0070], at top of page 26 of specification, discloses only that a message may be sent to a provider computing device requesting the provider to verify that the located personal identification parameters correspond to the patient 
Dependent Claims 2, 4-11, 15-16 inherit the deficiencies of Claim 14 and are subsequently rejected.

Claims 2, 4-11, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the provider database" in line 17.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner is interpreting this refer to “a database” that is disclosed in line 13. Please correct or explain on the record. 
Claim 14 recites the limitation “the prior topography or tomography data file retrieved” in lines 37-38. There is insufficient antecedent basis for “the prior tomography data file retrieved”, as all other instances of “tomography” have been deleted from Claim 14.  Please correct or explain on the record.
Dependent Claims 2, 4-11, 15-16 inherit the deficiencies of Claim 14 and are subsequently rejected.







Response to Applicant’s Remarks/Arguments

Drawing Objections
	The objections to Figures 1 and 2 for blurry text which could not be discerned are withdrawn in view of replacement drawings submitted on 12/10/21. 

Double Patenting Rejections 
	The Double Patenting rejections are withdrawn in view of Applicant’s amendments and cancelation of claims 12 and 13.   

112(a) Rejections
	Regarding the 112(a) rejections of Claims 12 and 13, the rejection is now moot as these claims have been canceled. 
	Regarding the 112(a) rejections of Claim 14, the rejection is withdrawn in view of Applicant’s arguments and references submitted on IDS dated 11/17/21 which explain corneal topography and difference mapping and demonstrates that one of skill in the art would know how to perform difference mapping by comparing topography data files.  
	The 112(a) section above has been updated to address amended claim language.   

101 Rejections
The 101 Rejection of Claims 2-16 is withdrawn in view of Applicant’s amendments.  When considered as ordered combination, with respect to practical application and well 

103 Rejections
The 103 Rejection of Claims 2-16 is withdrawn in view of Applicant’s amendments. The references of record are understood to be the closest prior art, but fail to expressly teach or suggest, either alone or in combination, the features found in the independent claim as amended.  A search of available art fails to yield a reference that would make this combination obvious when considered as a whole.

Conclusion
                                                                                                                                                                                               	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, C. Luke Gilligan, can be reached on 571-272-6770.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
		
/JONATHAN DURANT/Primary Examiner, Art Unit 3619